United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2500
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Benedict Lovejoy,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 1, 2007
                                 Filed: June 6, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Benedict Lovejoy appeals the sentence the district court1 imposed after he
pleaded guilty to abusive sexual contact with a minor under the age of 12, in violation
of 18 U.S.C. §§ 1153, 2244(a)(1), 2241(c), and 2246(3). In a brief filed under Anders
v. California, 386 U.S. 738 (1967), counsel argues that the 120-month prison sentence
is excessive and an abuse of discretion.




      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       We disagree. In sentencing Lovejoy to the statutory maximum (which was also
the undisputed advisory Guidelines sentence), the district court properly considered
the 18 U.S.C. § 3553(a) factors, and nothing in the record indicates that the sentence
is unreasonable. See United States v. Booker, 543 U.S. 220, 261-62 (2005) (sentences
are reviewed for unreasonableness; § 3553(a) factors will guide appellate courts in
determining whether sentence is unreasonable); United States v. Mathis, 451 F.3d 939,
941 (8th Cir. 2006) (reasonableness review is akin to review for abuse of discretion);
United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (abuse of discretion may
occur if court failed to consider relevant factor that should have received significant
weight, gave significant weight to improper or irrelevant factor, or considered only
appropriate factors but committed clear error of judgment in weighing them). Further,
the sentence is not grossly disproportionate to the crime. See United States v. Collins,
340 F.3d 672, 679 (8th Cir. 2003) (Eighth Amendment forbids only extreme sentences
that are grossly disproportionate to crime); United States v. No Neck, 472 F.3d 1048,
1055 (8th Cir. 2007) (affirming sentence of 292 months in prison and lifetime of
supervised release for defendant convicted of abusive sexual contact and aggravated
sexual abuse).

       As for Lovejoy’s pro se assertion that trial counsel’s representation was lacking,
ineffective-assistance claims are more properly raised in 28 U.S.C. § 2255
proceedings, where the record can be developed. See United States v. Hughes, 330
F.3d 1068, 1069 (8th Cir. 2003).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we affirm the district
court’s judgment.
                     ______________________________




                                          -2-